Citation Nr: 1810804	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  12-06 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for cerebrovascular accident (CVA) with aphasia and complaints of numbness of the left side of the body, for the period from June 2, 2008, through May 12, 2013. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States (

ATTORNEY FOR THE BOARD

Michael Wilson, Counsel



INTRODUCTION

The Veteran had active duty service from March 1950 to March 1954, and from June 1959 to June 1975.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2010 rating decision in which the RO, inter alia, granted service connection for CVA with aphasia and complaints of numbness of the left side of the body, and assigned an initial 10 percent disability rating, effective June 2, 2008.  In April 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2012, and the Veteran filed a substantive appeal (VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2012.

In a January 2015 rating decision, effective the date of a May 13, 2013 VA examination the RO recharacterized the disability as residual disability of left upper extremity weakness,, and granted a higher, 60 percent rating.  As the Veteran was note granted the maximum rating (which he is presumed to seek, unless he indicates otherwise),matters of higher ratings before and after  a higher rating for the disability he claim for a higher rating for weakness of the left upper extremity as a result of CVA (previously rated as CVA with aphasia and complaints of numbness of the left side of the body) remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993). 

In December 2015, the  Board, inter alia, denied the a rating in excess of 60 percent for weakness of the left upper extremity as a result of CVA from May 13, 2013.  The Board then remanded the higher initial rating claim for the Veteran's CVA with aphasia and complaints of numbness of the left side of the body, for the period from June 2, 2008, through  May 12, 2013, to the agency of original jurisdiction (AOJ) for further evidentiary development.  After reasonable attempts to accomplish further action, the AOJ continued to deny the claim in an August 2017 supplemental SOC (SSOC), and returned the matter to the Board.  

In December 2015, the Board also remanded a claim of entitlement to a disability rating in excess of 20 percent for lumbar spine arthritis for the issuance of an SOC, in accordance with 38 C.F.R. § 19.9(c) (2017), codifying Manlincon v. West, 12 Vet. App. 238 (1999).  However, the Veteran did not subsequently file a substantive appeal to perfect an appeal as to that claim following issuance of an August 2017 SOC.  

As regards the matter of representation, the Board notes that the Veteran was previously represented in this appeal by a private attorney through August 2014, after which he proceeded in this appeal as a pro se claimant.  Recently, in June 2017, however, he appointed Veterans of Foreign Wars of the United States, as his representative, as reflected in a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, executed and filed in June 2017.  The Board recognizes the change in representation.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.

Also, this appeal has been advanced on the Board's docket.  See 38 U.S.C. § 7107(a)(2) (2012) and 38 C.F.R. § 20.900(c) (2017).  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the matter herein decided have been accomplished.

2.  While the record clearly documents that the Veteran suffered a stroke in October 2007, there is no evidence of record documenting the specific dates of, or nature of, vascular conditions, to include a stroke reportedly suffered in November 2008, and mini-strokes reportedly suffered in 2010, during the period from June 2, 2008, through May 12, 2013.  

3.  The schedular criteria are adequate to rate the Veteran's CVA with aphasia and complaints of numbness of the left side of the body at all pertinent points prior to May 13, 2013, and no claim of unemployability due solely to this disability has been raised.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for CVA with aphasia and complaints of numbness of the left side of the body, for the period from June 2, 2008, through  May 12, 2013, are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.20, 4.27, 4.124a, Diagnostic Code (DC) 8009 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Pelegrini v. Principi, 18 Vet App. 112 (2004) and Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159(b)). 

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

A fully compliant, pre-adjudicatory AOJ letter was issued to the Veteran in September 2009, and provided him notice, explaining what information and evidence he must submit, and what information and evidence would be obtained by VA.  Further, this letter provided general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  Although no additional notice for the evaluation claims was required, notably, the SOC and SSOCs described the requirement of having active vascular disease to obtain the next higher, 100 percent, rating for a six month period.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of private and VA treatment records, and VA examination reports.  There are no outstanding requests to obtain any relevant private medical records for which the Veteran has both identified and authorized VA to obtain on his behalf.  Moreover, as explained below, the examination reports of record are adequate for evaluation and no further examination in connection with the claims is necessary. 

In the December 2015 Board remand, the Board, inter alia, specifically directed the AOJ to request that the Veteran identify the dates and nature of any CVAs suffered since October 19, 2007.  The AOJ sent a letter to the Veteran requesting this information in April 2017.  He did not respond.  Thus, as the requested action has been substantially accomplished, no further action to ensure compliance with the prior remand directives is required.  See Stegall v. West, 11 Vet. App. 268 (1998).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein decided.  As such, there is no prejudice to the Veteran in the Board proceeding to a decision on this claim, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's CVA with aphasia and complaints of numbness of the left side of the body is assigned a 10 percent disability rating for the appeal period from June 2, 2008, to May 13, 2013, under the criteria for rating brain vessel hemorrhage found at 38 C.F.R. § 4.124a, DC 8009.  Diagnostic Code 8009 provides for a disability rating of 100 percent for six months for a vascular condition.  A minimum 10 percent rating is assigned thereafter for residuals.  38 C.F.R. § 4.124a.  A note pertaining to these rating criteria provides: 

It is required for the minimum ratings for residuals under diagnostic codes 8000-8025, that there be ascertainable residuals.  Determinations as to the presence of residuals not capable of objective verification, i.e., headaches, dizziness, fatigability, must be approached on the basis of the diagnosis recorded; subjective residuals will be accepted when consistent with the disease and not more likely attributable to other disease or no disease.  It is of exceptional importance that when ratings in excess of the prescribed minimum ratings are assigned, the diagnostic codes utilized as bases of evaluation be cited, in addition to the codes identifying the diagnoses.

The evidence of record reveals that the Veteran suffered from a CVA in October 2007.  He reported during a December 2009 VA examination that he suffered a second CVA sometime in November 2008, but he did not provide any additional details.  His wife and daughter also reported during a May 2013 VA examination that he suffered mini-strokes in 2010.  The medical and lay evidence of record does not provide any indication as to the dates or nature of any active vascular conditions suffered by the Veteran since October 2007.  Additionally, although an April 2017 AOJ letter asked the Veteran to provide additional information with respect to the dates and nature of CVA accidents suffered since October 19, 2007, the Veteran did not respond to this request for information.

Given the foregoing, the Board is without a basis to find that the Veteran had any identifiable active vascular disease at any specific point during the pertinent appeal period, such as to warrant a 100 percent for a six month period pursuant to 38 C.F.R. § 4.124a, DC 8009.  Other than the limited reports from the Veteran, and his wife and daughter, indicating that he suffered a stroke in November 2008 and mini-strokes in 2010, there is simply no evidence of record providing specific information regarding the dates or the nature of these reported strokes. 

With respect to the Veteran's CVA residuals, the report of a December 2009 VA examination noted the effects of the Veteran's CVA on his memory and concentration.  He additionally reported symptoms of occasional dizziness, but no weakness or paralysis.  He reported having some sleep disturbance, waking up after about three hours of sleep and sometimes not being able to go back to sleep.  He had mobility problems and needed to use a cane to assist with ambulation due to balance problems.  He also reported having a decreased sense of smell. He specifically reported that he did not have numbness or paresis.  There were no other significant symptoms reported to the examiner.  

The reported residuals of occasional dizziness, difficulties with balance, and decreased sense of smell, while subjective in nature, are consistent with the Veteran's service-connected CVA, and are residuals specifically contemplated by the assignment of a 10 percent rating for CVA residuals pursuant to DC 8009.  

Additionally, a separate 50 percent disability rating for cognitive disorder with aphasia, associated with the service-connected CVA is in effect for the pertinent appeal period.  Also, in a January 2015 rating decision, the AOJ assigned a 40 percent disability rating, effective June 2, 2008, for left lower extremity radiculopathy, for described incomplete paralysis below the knee.  The rating assignment included consideration of the Veteran's complaints of left lower extremity numbness.  

While the Veteran has indeed reported having left side numbness, the evidence of record fails to provide any indication of the extent of or severity of his numbness; and, as noted, the December 2009 VA examination report specifically noted the Veteran's report of not having numbness or paresis.  Based on this evidence, there is no basis for the Board to assign a separate rating for the Veteran's reported left side numbness, which would be in addition to the 40 percent rating assigned for left lower extremity radiculopathy, effective June 2, 2008, that also considered his complaints of left lower extremity numbness.  

Multiple other separate ratings were assigned for residual symptoms associated with the Veteran's service-connected CVA, as described in the January 2015 rating decision.  The additional separate ratings were made effective May 13, 2013, on the basis of residua symptoms described in the May 2013 VA examination report, and do not otherwise pertain to residual symptoms described in evidence dated during the appeal period considered in this decision.  Most notably, the Veteran has not disagreed with the assigned ratings or the effective date of any of the separately rated residuals of his service-connected CVA.  

Accordingly, for the period from June 2, 2008, through May 12, 2013,  the evidence shows that the Veteran is most appropriately assigned a 10 percent disability rating service-connected CVA with aphasia and complaints of left side numbness, pursuant to the rating criteria for evaluating residuals of brain vessel hemorrhage. 

The above determinations are based on consideration of applicable provisions of VA's Rating Schedule.  Additionally, the Board finds that at no point pertinent to the current claim for a higher rating has the Veteran's service-connected CVA disability or residuals presented so exceptional or so unusual a disability picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (b)(1).

A three-step analysis is used for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The threshold factor for extra-schedular consideration is a finding on the part of the AOJ or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun, supra. 

If the rating criteria are found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extra-schedular rating is warranted.

With respect to the first prong of Thun, the Board finds that the applicable schedular criteria are adequate to rate the Veteran's service-connected CVA disability and residuals at points pertinent to the identified period prior to May 13, 2013..  The applicable schedular rating criteria for brain vessel hemorrhage provide for disability ratings based on active vascular conditions for six months, or for a 10 percent rating for residuals, thereafter.  Here, the Veteran's symptoms, including reported occasional dizziness, balance issues, and decreased smell appear to be precisely what is contemplated by the rating criteria.  Additionally, his additional reported symptoms of left side numbness and cognitive impairment have been contemplated in the assignment of separate ratings, which ratings he has not appealed.  Notably,  there is no evidence or allegation that, for the remaining period under consideration, the schedular criteria are inadequate to rate this disability.

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321 (b)(1) is not met, and that referral of the  initial rating claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, there is no evidence or argument that the Veteran was actually or effectively been rendered unemployable due to his service-connected CVA disability during the period under consideration .  In an April 2012 Application for Increased Compensation Based on Unemployability, he reported that he was unable to secure or follow a substantially gainful occupation due to his degenerative disc disease, and a TDIU was later granted, effective April 19, 2012.  Moreover, the December 2009 VA examination report, in considering the Veteran's symptoms associated with his service-connected CVA disability, noted that he reported that he was able to perform all of his own activities of daily living.  Under these circumstances, the Board finds that no claim for a TDIU due solely to the disability at issue has been raised as a component of the current claim for higher rating, and need not be addressed herein increased rating claim for the relevant appeal period considered herein.  

For all the foregoing reasons, the Board finds that there is no basis for staged rating for the Veteran's service-connected CVA disability during the remaining period under consideration, and that the claim for a higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating for that disability at any pertinent point prior to May 13, 2013,  that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 



ORDER

An initial rating in excess of 10 percent for CVA with aphasia and complaints of numbness of the left side of the body, for the period from June 2, 2008, though May 12, 2013, is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


